DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group 3 in the reply filed on September 9, 2021 is acknowledged.
Response to Amendment
This office action is responsive to the preliminary amendment filed on September 9, 2021.  As directed by the amendment: no claim(s) have been amended, claim(s) 1-18 have been cancelled, and claim(s) 21-38 have been added. Thus, claims 19-38 are currently pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-24, and 26-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimball (US 2013/0253480 A1) in view of Dein (US 2009/0317002 A1).
Regarding claim 19, Kimball discloses a method for performing a laparoscopic procedure within a patient’s body, comprising: introducing a tool tip on a distal end of a the shafts and/or end effectors may include color codes to distinguish the various types). Kimball is silent regarding the identifier feature being a light-emitting identifier feature.
However, Dein discloses an intra-operative system for identifying and tracking surgical sharp object, instruments and sponges wherein the identifier feature for a surgical instrument is a light-emitting identifier feature (e.g. [0072] luminescent or fluorescent marker labels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kimball to incorporate the teachings of Dein wherein the identifier feature is a light-emitting identifier feature for the purpose of utilizing another known way to add a unique identifier to a surgical item (e.g. [0072]).
Regarding claim 20, modified Kimball discloses wherein observing a light-emitting identifier feature comprises: identifying that the surgical instrument has the wrong type of tool tip; removing the surgical instrument from the surgical space; introducing a tool tip of a second surgical instrument into the surgical space; and using the tool tip of the second surgical instrument to perform one or more steps of the laparoscopic procedure (e.g. Kimball [0066]). Kimball discloses that certain procedures will require the user to change between various shafts lengths and types of end effectors. Therefore, once the user has identified that the instrument has the wrong type of tool tip to perform the next step of the surgery, the shafts and/or end effectors can be swapped of changed out to utilize a different shaft or end effector.  
Regarding claim 21, Kimball discloses a method of performing a laparoscopic procedure within a patient’s body, comprising: introducing a tool tip on a distal end of a surgical instrument into a surgical space within the patient’s body (e.g. [0061]); and observing an identifier feature on the surgical instrument to identify the type of tool tip (e.g. [0066] the shafts and/or end effectors may include color codes to distinguish the various types).
However, Dein discloses an intra-operative system for identifying and tracking surgical sharp object, instruments and sponges wherein the identifier feature for a surgical instrument is a light-emitting identifier feature (e.g. [0072]-[0073] luminescent or fluorescent marker labels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kimball to incorporate the teachings of Dein wherein the identifier feature is a light-emitting identifier feature for the purpose of utilizing another known way to add a unique identifier to a surgical item (e.g. [0072]).
Regarding claim 22, modified Kimball discloses wherein the identifier feature is provided on one of a handpiece, a knob, and a proximal end of the surgical instrument (e.g. Dein [0073] Kimball [0066] the shaft is the proximal end of the surgical instrument as the end effector is at the distal end).
Regarding claim 23, modified Kimball discloses wherein observing the identifier feature comprises observing the identified feature to facilitate identification of the tool tip while the instrument is on a tool tray or being handled outside the patient’s body (e.g. Kimball [0066] the shaft of the instrument can be seen on the tool tray or while being handled outside the patient’s body
Regarding claim 24, modified Kimball discloses wherein observing the identifier feature comprises observing the identifier feature to facilitate identification of the tool tip after the tool tip has been introduced into the surgical space (e.g. Kimball: [0066] the user has to identify the tool tip in order to be able to change the tip to perform a different part of the procedure).
Regarding claim 26, modified Kimball discloses wherein the identifier feature comprises luminescent material (e.g. Dein [0072] luminescent marker labels).
Regarding claim 27, modified Kimball discloses wherein the identifier feature is provided on the distal end of the surgical instrument (e.g. Dein [0073] Kimball [0066] the end effector is at the distal end of the surgical instrument), and wherein observing the identifier feature comprises observing the identifier feature within the surgical space to identify the type of tool tip (e.g. Kimball: [0066] the user has to identify the tool tip in order to be able to change the tip to perform a different part of the procedure).
Regarding claim 28, modified Kimball discloses wherein the tool tip is introduced into the surgical space during a robotic surgical procedure (e.g. Kimball [0037] details that the system can be utilized as part of a robotic surgical procedure).
Regarding claim 29, modified Kimball is silent regarding wherein the tool tip is introduced robotically by a surgeon who is not in an operating room with the patient. However, it is well known to a person of ordinary skill in the art that robotic surgical procedures do not always require the surgeon to be in the operating room with the patient. Furthermore there are two option for the utilizing a robotic surgical procedure (1) for the surgeon to be in the room or (2) for the surgeon to not be in the operating room.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize 
Regarding claim 30, modified Kimball discloses further comprising using the tool tip to perform one or more steps of the laparoscopic procedure (e.g. Kimball [0066] discloses the system may utilize certain shafts and end-effectors to perform laparoscopic surgery/procedures).
Regarding claim 31, modified Kimball discloses wherein the identifier feature is observed using a laparoscope or other instrument positioned through a trocar or port into the surgical space (e.g. Kimball [0061]).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimball in view of Dein as applied to claim 19 above, and further in view of Birkenbach (US 2007/0263375 A1).
Regarding claim 25, modified Kimball is silent regarding wherein each of the identifier features comprises a light-emitting diode.
However, Birkenbach discloses a medical marker mean wherein it is known that the use of identifier features comprises a light-emitting diode is well-known in the art (e.g. [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified method of Kimball to incorporate the teachings of Birkenback wherein the identifier features comprises a light-emitting diode for the purpose of utilizing a known identifier in the art.
Claims 32-35, and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimball in view of Flesher () and Dein.
Regarding claim 32, Kimball discloses a method for performing a laparoscopic procedure within a patient’s body, comprising: providing a surgical instrument (e.g. [0034]-[0035] Fig 2:50), each instrument comprising a shaft including a proximal end and a distal end sized for introduction into a patient’s body (e.g. Fig 2:70), a tool tip on the distal end including an end effector (e.g. Fig 2:80), a handpiece on the proximal end (e.g. Fig 2:60), and an identifier feature (e.g. [0066] the shafts and/or end effectors may include color codes to distinguish the various types); introducing a tool tip of a first instrument into a surgical space within the patient’s body (e.g. [0061]); and while the tool tip is in the surgical space, observing the identifier feature on the first instrument to identify the type of tool tip to identify one of a type and a class of the end effector on the first instrument (e.g. [0066]). Kimball is silent regarding providing a set of surgical instruments, and wherein the identifier feature being a light-emitting identifier feature.
It is the examiner’s stance the providing a set of surgical instruments, is merely a duplication of parts. Where a reference discloses one of the duplicate parts, and such parts do not necessarily result in a new and unexpected result, that the reference does not disclose the plurality of parts the recited plurality is of no significance as the reference meets the claim.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
However, if the applicant disagrees, Flesher discloses a method and apparatus for performing standard operating procedure in which it manages a plurality of removable attachable tools for the user (e.g. abstract; [0020]; Fig 1).
Furthermore, Dein discloses an intra-operative system for identifying and tracking surgical sharp object, instruments and sponges wherein the identifier feature for a luminescent or fluorescent marker labels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kimball to incorporate the teachings of Flesher and Dein to provide a set of surgical instruments and wherein the identifier feature is a light-emitting identifier feature for the purpose of utilizing another known way to add a unique identifier to a surgical item (e.g. Dein [0072]).
Regarding claim 33, modified Kimball discloses wherein the surgical instruments of the set include end effectors selected from two or more of a pair of scissors, a dissector, a set of forceps, a grasper, a needle holder, and a coagulator (e.g. [0001]; [0035]).
Regarding claim 34, modified Kimball discloses wherein the identifier members have different colors for each of a pair of scissors, a dissector, a set of forceps, a grasper, a needle holder, and a coagulator (e.g. Kimball: [0066] Dein: [0072]-[0073]). While the art does not explicitly list out each and every type of tool, the prior art discloses that every tool has its own unique identifier.
Regarding claim 35, modified Kimball discloses wherein, after observing the identifier member on the first instrument, the method further comprises: identifying that the first instrument has the wrong type of tool tip; removing the first instrument from the surgical space; introducing a tool tip of a second instrument into the surgical space; and using the tool tip of the second instrument to perform one or more steps of the laparoscopic procedure (e.g. Kimball: [0066]). Kimball discloses that certain procedures will require the user to change between various shafts lengths and types of end effectors. Therefore, once the user has identified that the instrument has the wrong type of tool tip to perform the next step of the surgery, the shafts and/or end effectors can be swapped of changed out to utilize a different shaft or end effector.  
Regarding claim 37, modified Kimball discloses wherein each of the identifier features comprises luminescent material (e.g. Dein [0072] luminescent marker labels).
Regarding claim 38, modified Kimball discloses further comprising: introducing a tool tip of a second instrument into a surgical space within the patient’s body; and while the tool tip is in the surgical space, observing the identifier member of the second instrument to identify one of a type and a class of the end effector on the first instrument or to distinguish the first instrument from the second instrument (e.g. Kimball: [0066]; Dein: [0072]-[0073] Flesher: [0020]; Fig 1). The modified method of Kimball allow the user to maintain an organizational way of visualizing all of the utilized tools in the multi-tool system. 
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimball in view of Flesher and Dein as applied to claim 19 above, and further in view of Birkenbach (US 2007/0263375 A1).
Regarding claim 36, modified Kimball is silent regarding wherein each of the identifier features comprises a light-emitting diode.
However, Birkenbach discloses a medical marker mean wherein it is known that the use of identifier features comprises a light-emitting diode is well-known in the art (e.g. [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified method of Kimball to incorporate the teachings 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jessandra Hough							October 23, 2021
/J.F.H./Examiner, Art Unit 3792      

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792